Citation Nr: 0740926	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-30 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling prior to February 2, 2007.

2.  Evaluation of PTSD, rated as 70 percent disabling from 
February 2, 2007.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 1964 to May 1968. 

This matter originally came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In June 2006 the Board remanded the instant issues, as well 
as the issue of entitlement to a permanent and total 
disability rating for pension purposes.  While the appeal was 
in remand status, the RO granted nonservice-connected 
pension.  Accordingly, the issue of entitlement to a 
permanent and total disability rating for pension purposes is 
no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue pertaining to the evaluation of the veteran's 
service-connected PTSD was remanded in June 2006 to afford 
the veteran a current psychiatric examination.  During his 
February 2007 examination, the veteran reported that he was 
in receipt of Social Security benefits.  The basis for such 
benefits is not clear based on a review of the current 
record.  As records supportive of the veteran's claims might 
be in the possession of the Social Security Administration 
(SSA), the AOJ should determine whether the basis of the 
veteran's receipt of SSA benefits is disability and, if so, 
obtain any records pertaining to the veteran's receipt of SSA 
disability benefits, to include the medical records on which 
the SSA's disability determination was made.

The veteran is notified that if he has any evidence 
pertaining to his claim which was not previously submitted to 
VA, he should submit such evidence.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

The AOJ should determine whether the 
veteran's Social Security benefits are 
based on disability.  If so, the AOJ 
should obtain a copy of the SSA's 
decision awarding the veteran disability 
benefits and copies of the records on 
which SSA based the initial award of 
benefits. Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



